Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 30th of May 2019.
Claims 1-15 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statement filed 05/30/2019 has been considered. Initialed copy of the Form 1449 is enclosed herewith.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavin (US 2017/0293792 A1)

	
As per Claim 1: 
Lavin as shown discloses the following limitations:
a fingerprint recognition sensor for acquiring fingerprint information according to touch of a fingerprint of a user; a front sensor formed as a bezel along an outer circumference of the fingerprint recognition sensor and operating as a capacitive sensor; and a controller for receiving a power sensing signal from the front sensor and recognizing the power sensing signal as a power supply operation, wherein the front sensor senses touch of the user, creates the power sensing signal, and transmits the power sensing signal to the controller. (See at least Paragraph 0015, “...fingerprint sensor…the outer bezel of the fingerprint sensor…The outer bezel can advantageously be an electrical conductor and be electrically connected to the device such that it acts to provide an electrical field for the fingerprint sensor, for electrical field to provide the required capacitive effects for detecting the fingerprint features using an active capacitance sensor...")

As per Claim 2: 
Lavin as shown discloses the following limitations:
wherein the controller includes a first controller connected to a display unit or a second controller connected to the fingerprint recognition sensor. (See at least Fig. 1, Items 114, 128, and 120)

As per Claim 3: 
Lavin as shown discloses the following limitations:
wherein when the controller receives the power sensing signal from the front sensor, the controller receives the power sensing signal through a touch sensor arranged between the controller and the front sensor. (See at least Fig. 1, Items 114, 128, and 120)

As per Claim 4: 
Lavin as shown discloses the following limitations:
wherein the front sensor is configured of a conductive metal. (See at least Paragraph 0015, “…bezel may hence be metal or any other conductive metal…”)
As per Claim 5: 
Lavin as shown discloses the following limitations:
further comprising a rear sensor formed on a rear side of the fingerprint recognition card, under the fingerprint recognition sensor and the front sensor, wherein the rear sensor operates as a capacitive sensor. (See at least Fig. 7, Item 30, and paragraph 0110, “…providing a suitable electrically conductive bezel…”)

As per Claim 6: 
Lavin as shown discloses the following limitations:
wherein the rear sensor is implemented as a copper pad on a PCB. (See at least Paragraph 0037, “…made of metal…copper…”)

As per Claim 8: 
Lavin as shown discloses the following limitations:
wherein the security device includes a recording medium for storing a plurality of applets, and one of the plurality of applets is activated according to control of the first controller. (See at least Paragraphs 0102, “…enrollment mode, which may be activated upon first use of the smartcard…In the enrollment mode the user is prompted to enroll their fingerprint data via the fingerprint sensor assembly. This can require a repeated scan of the fingerprint via the fingerprint sensor assembly…”, this enrollment process/script/software is equated to activation of applets based on fingerprint type (first time), also see paragraph 0051-0053, “…The control system may be in the enrollment mode…possibly with separate software modules…”)

As per Claim 9: 
Lavin as shown discloses the following limitations:
wherein the controller determines at least one among whether a sensed fingerprint is normally acquired from the fingerprint recognition sensor, whether the sensed fingerprint matches previously stored authentication information, and a type of the acquired fingerprint. (See at least Paragraph 0030, “…compare biometric fingerprint data received from the sensor with the stored reference data…”)

As per Claim 10: 
Lavin as shown discloses the following limitations:
wherein the first controller activates one of the plurality of applets on the basis of the fingerprint type determined by an authentication controller. (See at least Paragraph 0102, “…enrollment mode, which may be activated upon first use of the smartcard…In the enrollment mode the user is prompted to enroll their fingerprint data via the fingerprint sensor assembly. This can require a repeated scan of the fingerprint via the fingerprint sensor assembly…”, this enrollment process/script/software is equated to activation of applets based on fingerprint type (first time))

As per Claim 11: 
Lavin as shown discloses the following limitations:
creating a power sensing signal when a fingerprint of a user is touched on a front sensor formed along an outer circumference of the fingerprint recognition sensor; receiving and transferring the power sensing signal to a controller according to touch of the user; and
activating the controller according to the power sensing signal. (See at least Paragraph 0015, “...fingerprint sensor…the outer bezel of the fingerprint sensor…The outer bezel can advantageously be an electrical conductor and be electrically connected to the device such that it acts to provide an electrical field for the fingerprint sensor, for electrical field to provide the required capacitive effects for detecting the fingerprint features using an active capacitance sensor...")



As per Claim 12: 
Lavin as shown discloses the following limitations:
wherein the controller is activated according to the power sensing signal and activates the fingerprint recognition sensor or a security device by supplying power of a battery. (See at least Paragraph 0015, “...fingerprint sensor…the outer bezel of the fingerprint sensor…The outer bezel can advantageously be an electrical conductor and be electrically connected to the device such that it acts to provide an electrical field for the fingerprint sensor, for electrical field to provide the required capacitive effects for detecting the fingerprint features using an active capacitance sensor...", also see paragraph 0053)

As per Claim 13: 
Lavin as shown discloses the following limitations:
sensing a fingerprint of the user on the basis of the supplied power, by the fingerprint recognition sensor of a fingerprint recognition region; and controlling activation of a security region by comparing the sensed fingerprint and previously stored authentication information. (See at least Paragraph 0030, “…compare biometric fingerprint data received from the sensor with the stored reference data…”)

As per Claim 14: 
Lavin as shown discloses the following limitations:
wherein the step of controlling activation of a security region includes the step of activating a specific applet of the security region when the sensed fingerprint matches the previously stored authentication information. (See at least Paragraph 0095, “…If a fingerprint match is determined...the authorization process is authorize the use of the smartcard with the contactless card reader…”)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lavin in view of Inskeep et al. (hereinafter "Inskeep"); (US 2006/0242698 A1).


As per Claim 7: 
Lavin as shown discloses the following limitations:
an antenna for exchanging signals between an external device and the security device. (See at least Paragraph 0058, “…device may be capable of wireless communication…”)
a display unit for visually displaying at least one among identification of a card user, a payment processing step, whether or not a payment is approved, and a one-time password (OTP); (See at least Paragraph 0101, “…activating a display such as LCD or LED display, obtaining an output from the smartcard such as a one-time password…”)

a security device for encrypting and storing user identification information or card payment information; and (See at least Paragraph 0018, “…time/clock-based algorithm such as RSASecurity Inc’s SecureID algorithm could be used. Other suitable OTP algorithms may also be used. The algorithm is stored in memory 20…”, also see Fig. 3 and related text)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the smart card system of Lavin the ability to use encryption when storing data as taught by Inskeep since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lavin in view of Lowe et al. (hereinafter "Lowe"); (US 2018/0101718 A1).

As per Claim 15: 
Lowe as shown discloses the following limitations:
wherein the fingerprint recognition card further includes a rear sensor formed on a rear side of the fingerprint recognition card, under the fingerprint recognition sensor and the front sensor, and the step of activating the controller activates the controller when the controller receives both a power sensing signal of the front sensor and a power sensing signal of the rear sensor. (See at least Fig. 12, items 142 and 130, and related text)
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to put the second sensor in the back of the card, since it has been held to be within the general skill of a worker in the art to put the second sensor in the back instead of putting both in the front on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        01/11/2022